Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.    The following is an examiner’s statement of reasons for allowance: 
        The previously allowed claims are a part of the record with “reasons for allowance” already provided. Furthermore, the After Final amended claims for the independent claims 1 and 2 that had remained rejected, rewrites the previous allowable claims 5 and 6 including their base claims as independent claims 1 = 1+6 and 2 = 2+5; and cancelling claims 5-6. Thus, all independent claims are now allowable, and their dependent claims are rendered allowable for their dependency.
                         Also the three provisional NSDP rejections against the co-pending applications are withdrawn, because they were only rejecting claim 1, and the claim 1 as amended is equivalent to previous claim 6 (claim 1= previous 1+6) which was not rejected under NSDP.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422  



/BRIAN P YENKE/Primary Examiner, Art Unit 2422